Approval by the European Parliament of the Charter of Fundamental Rights of the European Union (debate)
The next item is the report by Jo Leinen, on behalf of the Committee on Constitutional Affairs, on the approval by the European Parliament of the Charter of Fundamental Rights of the Union (2007/2218(ΑCI)).
President-in-Office of the Council. - (PT) Madam President, Vice-President of the Commission, ladies and gentlemen, the solemn proclamation of the Charter of Fundamental Rights on 12 December in Strasbourg by the Presidents of the Council, Portuguese Prime Minister José Sócrates, the European Parliament and the European Commission will undoubtedly be one of the most significant moments in the recent history of the Union and the Portuguese Presidency of the European Union.
We will be taking a step forward that will have important and concrete implications for the consolidation of the universal values of human dignity, freedom, equality and solidarity. Thanks to the new Lisbon Treaty, the Charter will have the same value as the Treaties; in other words it will be legally binding. This fact, given its importance, must be duly underlined and is something of which this Parliament, the national governments and the Commission should all be proud. It marks the end of a long road.
The impact of the decision to give the Charter of Fundamental Rights legal value goes beyond the usual political and diplomatic circles as it directly affects the legal affairs of our citizens. It is a concrete result of Europe. Clearly, the institutional reforms of the Lisbon Treaty are important and it is also true that the changes made to EU policies, to the common foreign and security policy, to the justice and home affairs policy and in other areas are vital so that the Union can tackle the future and meet the challenges facing us. However, the existence of a catalogue of rights, which is binding on the European institutions and on the Member States when they apply European law, has a meaning far beyond all this. From now on we are putting our citizens at the centre of the European project.
As we are talking about fundamental rights, I also want, on behalf of the Presidency and also on behalf of my own country, to express my delight at the Protocol of the Lisbon Treaty which provides for the accession of the Union to the European Convention on Human Rights. That is because this Protocol represents the achievement of a long-held ambition.
With regard to all of this, I must congratulate this Parliament and Mr Leinen on the adoption of this draft report on 12 November by the Committee on Constitutional Affairs. This has once again shown the commitment of this House to the Fundamental Rights of the European Union. It only remains for me to express my sincere desire that the House will also find itself able to vote in favour of this report, thus allowing the Charter of Fundamental Rights to be solemnly proclaimed by the three institutions on 12 December.
(Applause)
Vice-President of the Commission. - Madam President, the Charter of Fundamental Rights will be a key instrument in our Union based on the rule of law. It contains a real catalogue of rights that all citizens of the Union should enjoy, from the individual rights related to dignity, freedoms, equality and solidarity to the rights linked to citizenship status and justice. The Charter will not alter the Union's competences, but it will offer strengthened rights and greater freedom for citizens.
The institutions, bodies, offices and agencies of the Union will be bound by the rights written into the Charter, and the same obligations will be incumbent upon the Member States when they implement the Union's legislation. Citizens will be able to claim before the courts the rights enshrined in the Charter, and the legal scrutiny of the Court of Justice will ensure that the Charter is applied correctly.
The Commission welcomes the fact that the legally binding force of the Charter has been preserved through the negotiations in the Intergovernmental Conference. Like Parliament, we would have preferred to see the Charter apply to all 27 Member States, with no exceptions to its full justiciability, but we should not underestimate the results achieved. Legal force is a major step forward in building a legitimate and accountable Union, where citizens' interests are the focus of attention. This was not obvious at the outset and it has been a long road to achieving this goal fully.
The Charter proclaimed in 2000 was not legally binding. During the European Convention in 2002-2003 and in the IGC that followed in 2003-2004, the Charter was adapted in order to make it legally binding, but that process was stopped due to the failure to ratify the Constitutional Treaty.
At the European Council in June 2007, it was agreed that the future new Treaty would contain a cross-reference to the Charter, as adapted and finally approved in 2004, and that it would have the same legal value as the Treaties, and this is now reflected in the new Treaty.
The rapporteur is proposing that Parliament should approve the Charter, which is a necessary step before its solemn proclamation, and, of course, the Commission fully supports this recommendation. The Commission will also approve the Charter next week and authorise the President to proclaim it on 12 December, together with the Presidents of Parliament and the Council.
The proclamation of the revised Charter will provide the basis for a cross-reference in the new Treaty that will be signed the following day in Lisbon, extending the legal value and justiciability to the rights enshrined in it.
With the new Treaty and the Charter of Fundamental Rights, the Union will undeniably enhance its protection of human rights. The European Union is not only a marketplace but also a common space based on values and common rights.
rapporteur. - (DE) Madam President, President-in-Office of the Council, Madam Vice-President, ladies and gentlemen, the Charter of Fundamental Rights of the European Union is a core element of the Lisbon Treaty; indeed, we could even call it the soul of the new Reform Treaty. I am pleased that all three institutions agree that the Lisbon Treaty is not just about institutions or about policies; it is about people, namely the 500 million people in the European Union. This Charter is a visible expression of the fact that the European Union is concerned about protecting our citizens in respect of all acts emanating from the European Union.
The Charter of Fundamental Rights is thus a milestone. We are moving from a Europe of the states to a Europe of the citizens, and we in the European Parliament have always welcomed this development. With this Charter and the 50 rights and freedoms contained within it, the European Union will have the most modern and comprehensive catalogue of fundamental rights in the world. Nothing of the sort exists anywhere else in the world, so we should be proud of this achievement. Starting with Article 1, which talks about protecting human dignity, all the way through the Charter to the final Article, which deals with the right not to be punished twice for the same criminal offence, the Charter provides enhanced protection of rights and also mentions rights which are not necessarily found in all the constitutions of the 27 Member States. I would simply draw your attention to the prohibition of the reproductive cloning of human beings through modern genetic technology, the right to protection of personal data, the right to freedom of information and the right of access to documents, but also the right to good administration, 'good governance', which is what we preach to the rest of the world, but which must naturally apply to ourselves as well.
For the first time, a catalogue of fundamental rights puts economic and social rights on an equal footing with political rights and civil liberties. In an age of globalisation, I am confident that this provides people with adequate protection. As Parliament has repeatedly pointed out, it is regrettable that the new Treaty does not reproduce the text of the Charter in full, so it will not be as visible as it might have been. However, I think we should note, with satisfaction, Article 6 of the Lisbon Treaty which states: 'The Union recognises the rights, freedoms and principles set out in the Charter of Fundamental Rights of the European Union, which shall have the same legal value as the Treaties.' That removes any doubts for citizens of the European Union by confirming that, with this Treaty, they do have the opportunity to assert their rights before the national courts and, ultimately, the European Court of Justice in Luxembourg.
We still have to adopt this Charter again in plenary because it has been amended, and it could be said that it is not as good as the Charter from 2000, unfortunately. I am referring especially to the watering down of Article 52, and there may be problems interpreting the very vague clauses you will find in that Article. Nonetheless, the Charter has been rescued and is going to be part of the Treaties. I believe that the Charter is a symbol. As has been said in this House, the EU is not just a large market with an associated currency union; the EU is a community of values, and its task is to defend these values in its internal policies and in Europe's external policies as well.
It is all the more regrettable that there is an opt-out for two Member States, namely the United Kingdom and Poland. We find this regrettable and I would like to appeal to the governments and parliaments of those two countries to spare no effort to revoke this opt-out as quickly as possible so that all 27 Member States are operating on the same basis when it comes to defending the fundamental rights and values of the European Union. I therefore support the adoption of the Greens' amendment here, which will be voted on tomorrow as an addendum to our report from the Committee on Constitutional Affairs. I would therefore ask you to vote in favour of this important report.
on behalf of the PPE-DE Group. - (ES) Madam President, this morning my Group celebrated and commemorated the approval of the Charter of Fundamental Rights of the European Union. Today the members of my Group are wearing a badge which says 'Yes to the Europe of values'.
In this respect I agree with what previous speakers have said, particularly Madam Wallström, about the European Union not being just a market. The European Union is a political project, but one based on principles and values which unite all European people.
As a result, Madam President, today is a good day, with a resolution that will allow us to celebrate and solemnly proclaim this Charter of Fundamental Rights during the next Strasbourg part-session.
In fact, I will not be revealing any secrets by saying that those of us who had the good fortune to participate in the drafting of this Charter in the first Convention were left with a bitter aftertaste. This was for two reasons, the first being that, although we drafted the Charter as if it were to be legally binding, in the end this was not possible in Nice because six governments rejected this.
However, time has proven us right and now the Charter, thanks to the Lisbon Treaty, will be legally binding. That bitter aftertaste has now been converted into satisfaction.
The second reason, Madam President, is that I remember how in Nice there was no solemn proclamation of the Charter. A great opportunity was lost to explain to the European people that the rights and freedoms proclaimed in the Charter are our identifying marks, for it was signed in secret.
However, thanks to the determination of the President of the European Parliament and our three representatives in this Intergovernmental Conference, on 12 December during the Strasbourg part-session we will achieve what they failed to achieve in Nice. We will solemnly proclaim this Charter and will reaffirm, as the members of the PPE-DE Group have done, our commitment to these rights and freedoms set out in this Charter.
We will vote, Madam President, in favour of Mr Leinen's report.
on behalf of the PSE Group. - Madam President, the PSE Group supports the readoption of the Charter in its new form so that it can, through the Reform Treaty, be made binding on the European institutions. In so doing, we will be plugging a major gap. The European institutions as such are not bound as yet in a watertight way to respect the same rights that all our Member States respect by virtue of their own constitutions or by virtue of their membership of the European Convention on Human Rights and other international human rights instruments. This Charter will be binding on the European institutions, and the whole field of Community law must respect those rights, failing which European legislation can be struck down in the courts.
It is surprising that some Euro-sceptics who, one would think, would be pleased that the European institutions are obliged - are constrained - to act in this way, are opposing this Charter - yet some of them are! It is perhaps unfortunate that, as a result of that, some Member States have felt it necessary to clarify, in a protocol, how the Charter interacts with their domestic law.
That has, in turn, given rise to confusion. A colleague just now referred to that as an 'opt-out'; it is, of course, not an opt-out. The Charter remains binding on the European institutions and on the full field of Community law, irrespective of how it affects domestic law in certain countries.
on behalf of the ALDE Group. - Madam President, the solemn proclamation of the Charter is the climax of our work, stretching back to 1999, aimed at creating a superior form of rights regime for the Union.
Since the principal purpose of the Charter is to protect citizens from abuse of the large powers now vested in the Union, it is bizarre and regrettable that a Member State should seek to escape its binding effect. It is my belief that the British protocol will be found to be juridically flawed, as well as a serious political mistake.
The courts are bound to develop jurisprudence for the entire Union system that is blind to nationality and faithful to the key principle of Union law, which is that we draw our fundamental rights from the traditions that are common to all our Member States, as opposed to being exclusive to one. In my view, and that of my Group, the British opt-out is shameful and should fade to oblivion as quickly as possible.
on behalf of the UEN Group. - (PL) Madam President, in 2000 the Charter of Fundamental Rights was drawn up as a declaration of the values that were to guide the Union's policy. The Union itself was to become a party to the European Convention on Human Rights. At that juncture, the European Court of Justice was to cease ruling on the basis of general legal principles derived from the constitutions of Member States.
It is now 2007 and the Union is to accede to the European Convention, but not, however, so that it becomes the only European system for protecting human rights. We are creating an alternative system based on a legally binding charter of rights. In many respects this is a first. General legal principles will remain the third set of grounds for rulings in matters concerning fundamental rights.
All this is complicating the system for protecting fundamental rights in Europe, and making it even less comprehensible to the citizens. Many Europeans are concerned about the situation. Essentially, these are the reasons why two Member States opted for protocols protecting against the unexpected consequences of the effects of the Charter.
on behalf of the Verts/ALE Group. - (DE) Madam President, today, I am proud to be a Member of this House which from the very first day has been a stalwart champion of fundamental and civil rights in general and this Charter of Fundamental Rights in particular. It is now nine years since the Cologne Summit took the initiative to start working towards a legally binding Charter, and this process is not yet complete.
As somebody who has been privileged to follow this constitutional process all the way through, I would like to share two experiences with you. One is very ironic: it is odd that, over these nine years, nothing has proved to be so laborious and controversial, or as difficult to achieve, as those documents which embody the principles which form the very basis of the European Union and which we should be able to take for granted: democracy, parliamentary rights, social rights, the market economy, transparency of legislation and fundamental freedoms and rights. It is a very odd situation and must surely have to do with the root causes of the crisis of confidence besetting the European Union.
The second experience which I would like to share with you is this: it is important not to become exhausted or disenchanted, and it is important not to lose heart. I have long believed that Sisyphus is the patron saint of Europe, and this whole experience bears this out. That is why I think that, today of all days, we should try again and appeal to the United Kingdom and Poland, in the name of the indivisibility of fundamental rights, in the name of the indivisibility of human rights and fundamental rights and liberties, to join in this great European consensus!
on behalf of the GUE/NGL Group. - (FR) Madam President, Mr President-in-Office of the Council, Commissioner, during our next sitting we will again approve the Charter of Fundamental Rights.
Before we do this, let me ask a question which is perhaps not as simple as it appears. Will this be the initial Charter proclaimed in the year 2000 or, as the Leinen report suggests, will it be the adapted rehash integrated within the former draft Constitutional Treaty? The two texts are not, of course, identical and I feel it is unfortunate that their differences are not clearly set out, although that would have raised some legitimate controversy.
For example, the French human rights commission expressed, and I quote, its grave concern about the amendments made to the articles on social rights - I am still quoting - that threaten to remove the social content of the Charter.
One of the main authors of the original Charter, the lawyer Guy Braibant, explained in the press - and I quote - that the conditions for applying the text have changed. First of all, the word 'may' is occasionally replaced by 'must'. Moreover - and I am still quoting - there is an official reference to 'explanations' by the Presidium. Although they ought to be pedagogical and completely neutral, the explanations interpret laws in a rather minimal sense. Fundamental rights have been undermined, unquote.
Which text will we be approving in the next sitting? I also have a subsidiary question: will this approval be valid in all EU countries? This kind of action cannot entertain any ambiguity. Thus I would appreciate a precise reply to these two questions.
on behalf of the IND/DEM Group. - (DA) Madam President, I have been involved in the preparation of the Charter, and in both conventions I have proposed a very simple solution: allow the EU to become a member of the European Convention on Human Rights. In this way, the institutions would be bound in the same way as the countries. We would close a gap. When we make the Charter legally binding, we are not closing any gaps. On the contrary, we are creating a number of gaps in the protection that we enjoy as citizens under our national constitutions and as part of our common European human rights. The Luxembourg Court's activist interpretation will always take precedence over both Strasbourg and our own Supreme Court. The Charter is unsuitable as an independent source of law. It is much too imprecise. Does the right to life begin at birth? If not, then how many months before? Does the right to take industrial action also apply to public sector employees? Freedom of speech for public servants is much better under the Strasbourg Court than under the Luxembourg Court. In addition, yesterday we saw a textbook example of possible conflicts. The German journalist Hans-Martin Tillack obtained the support of the Strasbourg Court, which stated that OLAF had acted unlawfully when it arrested him and confiscated 16 boxes of documents, computers and telephones. Luxembourg supported the theft of the journalist's sources. Strasbourg condemned the theft and arrest because it prioritised freedom of the press.
The Charter will be presented as a victory for human rights. Possibly. It is more reminiscent of a fake lottery ticket. In a sense we are taking a great risk with regard to hard-earned human rights such as freedom of speech and freedom of the press. The drawing of the lottery numbers is decided by judges in Luxembourg outside parliamentary control, and only when they are condemned will there be a unanimous amendment of the treaties to correct any backlash. It is very impractical, and it is more like an imprisonment of our rights than a charter.
Madam President, we all support human rights, and I am growing a little tired of some people - particularly those from states where, historically speaking, human rights are something of a novelty - attacking the UK as some sort of pariah because of its 'gesture' opt-out under Protocol 7.
Let me remind them that, as long ago as 1688, a bill of rights lay at the heart of the Glorious Revolution in the United Kingdom. Since then, the UK has been a beacon of liberty. So we need no finger-pointing lessons in human rights.
People might be irked that we have spoilt the party by withholding, for now, from some of the trappings of EU super-statehood, but I would point out that it is our national and political right to do so. Sadly, though, the opt-out will fade out as the European Court of Justice sets about its centralising agenda. Ultimately, though, those people will get their way - should the UK be so foolish as to ratify this Treaty despite the opposition of its people.
(DE) Madam President, Mr President-in-Office of the Council, Madam Vice-President, it is also one of the fundamental rights of citizens not to be overlooked. This Charter of Fundamental Rights does indeed provide protection for citizens akin to that afforded by the classic constitutional state. However, the European Union is not a state. It is not a state, but it does have legislative competence, and it is only this legislative competence of the European Union's institutions which falls under the protection and control of the Charter of Fundamental Rights on a binding basis. Associated with this is the fact that European legislation and the actions of the European institutions are bound by values and value-based decisions, along with the first sentence of this Charter, which is also the most noble: human dignity is inviolable.
I derive this principle from a Christian image of humanity. However, it can be derived from other sources as well. Our binding commitment to this principle, and the binding commitment of our three institutions to adhere to this principle, represents a massive step forward. This applies to the European Union as a whole. Poland and the United Kingdom are rule-of-law states; there is no doubt about that. The fact is, however, that by not signing and by opting out of the Charter, they are not protecting themselves; they are shielding something that is already protected. The fact is that this Charter is not applicable to national legislation and national institutions at all. In other words, they are protecting something that can already be taken as a given. In Poland in particular - where a majority in Parliament and a majority of the people take a different view, but where the President is making use of his prerogatives - I hope that change will come about in time.
The legally binding nature of the Charter can be further reinforced if we pursue a harmonised strategy. Mr President-in-Office, I am grateful to you for the fact that we are utilising the opportunity afforded by single legal personality and are acceding to the Strasbourg Convention. If this is successful, the European area of justice will achieve coherence, bringing together the protection of fundamental rights at both national and European level. I hope the outcome will be a value-oriented Europe of citizens of which we can be proud!
(PL) Madam President, the Charter of Fundamental Rights is the early 21st century counterpart to the great statements on human rights and citizens' rights made in the 18th, 19th and 20th centuries. Those were famous declarations on freedom and the rule of law that forged contemporary democracy. Our Charter has its roots in events that contributed to the development of democracy and the contemporary system of liberal democracy during the last 200 years.
I see no reason why certain European countries should not adopt this Charter. I put it to Mr Szymański, how can one seriously argue against the Charter in a country that was the birthplace of Solidarność, thanks to whose leadership the whole of Europe gained its current understanding of the right to freedom, the rule of law and democracy?
I appeal to the Polish Government in Warsaw, and in particular to Mr Tusk, the Prime Minister. Mr Tusk, your parliamentary group won the elections a month ago thanks to the votes of those Poles who wish the Charter to be included in the European Reform Treaty. I trust you will not disappoint the voters who supported you just over a month ago. I call on the Polish Government to include the Charter of Fundamental Rights in the Reform Treaty, so that it will be binding in my homeland too. The Poland of Solidarność, European Poland, the Poland of tolerance and openness believes that the Charter of Fundamental Rights is a key element of the Reform Treaty. We should not allow ourselves to be blackmailed by the conservative right wing, which would like us to agree not to implement this Charter in our homeland.
(PL) Mr President, I believe that the Charter of Fundamental Rights is a sine qua non for any community wishing to operate pursuant to the value system derived from respecting human dignity. This gives rise to the principles of freedom, equality and solidarity. I see no reason why countries such as the United Kingdom or Poland that wish to be part of the Community should refuse to be involved in something that constitutes the foundation of our common action.
This Charter advocates reference to social values, to the European social model. It also states unambiguously that, where local customs and practices are concerned, internal national law applies. This means that there are no grounds for any type of opt-out to apply in this area. I trust that both Poland and the United Kingdom will choose to opt in instead.
(PL) Mr President, the debate on this report touches on many issues, and indirectly on the basis for creating a new legal framework. In August 2007 the President of this Parliament made a statement in that regard at a gathering of displaced persons. He stated that the source of the right to a homeland should be sought in the right to dignity, and that the right to a homeland is therefore a fundamental human right.
The right to dignity is enshrined in the first article of the Charter. The President's opinion was criticised in the Polish Parliament. The German association of displaced persons laments the fate of people resettled from Poland. What would happen if the German lament and specific interpretation of human dignity were applied to Alsace and Lorraine? Might a centre for the resettled be set up in this case too, or will there be reconciliation? Attempting to derive the right to a homeland from the right to dignity is a misinterpretation of the axiology of human rights, as stated by Mr Karski, a Member of the Polish Parliament. An interpretation clarifying primary legislation is acceptable, but not its extension.
The President of the European Parliament referred to Pope John Paul II. I should like to remind this House and its President that in 1965 Archbishop Karol Wojtyła published a written declaration according to which German bishops had stated clearly that Germans resettled from the East wished, and indeed had, to understand that a whole new generation of Poles was growing up there, and that these Poles considered the land assigned to their parents to be their own homeland. No legal or moral disquisition or sentimental spokespersons are called for on this subject.
I do believe that we can achieve unanimity on the Charter in this House, however, despite President Sarkozy's recent suggestion that unanimity contradicts democracy. Vain hopes, Mr Sarkozy, since you are unable to convince even the Paris metro workers.
(NL) Mr President, no one can dispute that the citizens of Europe must be armed with fundamental rights and freedoms, vis-à-vis their own countries as well as the European Union. A Europe without rights and freedoms would cease to be Europe. However, that is not the problem nowadays because the citizens are already sufficiently protected against their national governments both by their own national constitutions and by the European Convention on Human Rights. As regards the European institutions, European citizens can also assert their fundamental freedoms and rights in accordance with the fixed jurisdiction of the Court of Justice. The real point here is that, with the proclamation of this Charter, another step is taken towards a federal Europe. People want a European Bill of Rights just like in the federal United States. The difference between them, though, is that this Charter goes much further than an enumeration of the traditional rights and freedoms. Sometimes, however, it does seem like an enumeration of all kinds of socio-economic promises. The manifest does not tally in the slightest with the cargo.
(SV) Mr President, Madam Vice-President, Mr President-in-Office, Members and - not least - citizens of Europe, today is a festive occasion, a great day, a day of joy, an immensely important day, much more important than many realise right now. It is important both to those who believe in fundamental rights as a principle and to those who believe in the development and integration of Europe.
It should have been completely self-evident a very long time ago that the EU's institutions had to be bound by the values we all endorse, but it was not so. In fact British people also believe in the principles of law, irrespective of how they come into being. Few parliamentarians would say that they are happy to assist in the suppression of human rights; indeed the great majority take entirely the opposite view. It has been a joy and an honour to be involved in the development of these values, which I am convinced mean so much to us.
Now we all know what this Union stands for, even if we could not manage to read the whole Treaty. They are fine values, they are good values, they are values we must all contribute to, and we must ensure that the Union helps to apply them correctly. Heartfelt thanks to Jo Leinen and to all who have assisted in the work, and - not least - heartfelt congratulations to the people of Europe!
(CS) Ladies and gentlemen, on 12 December, the President of Parliament, together with the Presidents of the European Council and the European Commission, will solemnly proclaim the Charter of Fundamental Rights of the European Union. I am convinced that, in tomorrow's vote, the overwhelming majority of Members will voice their agreement with this historic document and this historic step.
The Charter of Fundamental Rights reflects the moral and spiritual heritage of the peoples of Europe in the European Union. It reflects values such as human dignity, freedom, equality, solidarity, the principles of democracy and the rule of law. It places the focus of attention on the individual because, among other things, the Charter establishes citizenship of the Union. I am glad that the proclamation of the Charter of Fundamental Rights is taking place after the enlargement of the European Union to include the new Member States. This means that the Charter, in its own way, is a moral, legal and political reflection of the unity of the European Union: West and East, North and South. I also believe that both the governments and the parliaments of Poland and the UK will come to understand this fact, and that in the near future they will enable their citizens to join in this historic moment.
(SK) I welcome the approval of the Charter of Fundamental Rights of the European Union as it makes those rights that already exist for citizens of the European Union more visible. However, I would also like to call for clarification of possible conflicts of interest between the Charter of Fundamental Rights of the European Union, a European Union document, and the European Convention on Human Rights, a Council of Europe document, which the European Union has also declared it will observe. From this it also follows that there may be a conflict of interests between the European Court of Justice in Luxembourg and the European Court of Human Rights in Strasbourg.
Where will the Strasbourg Court stand in relation to the Luxembourg Court? As a supreme court, a constitutional court? Is this outcome actually acceptable for the European Court of Justice? Will the European Union, which possesses a legal personality, have a separate judge in the European Court of Human Rights? I want to stress the need to resolve this legal issue so that we can avoid a problem, because with the Charter of Fundamental Rights becoming legally binding, I expect an increase in legal disputes in the area of human rights.
(DE) Mr President, like almost all the previous speakers - only almost all, unfortunately - I am pleased that today, or tomorrow, we will give a mandate to the President of this House to sign the Charter.
Human rights are our European trade mark both within and outside Europe. Nonetheless, may I advise caution and that we do not get carried away by our emotions and bite off more than we can chew. With the Charter and the necessary ratification of the Lisbon Treaty, we are establishing the important and classic basic rights and the important social rights on a legally binding basis, which means that they will be binding for the European institutions and the application of Community law. We are also making it possible to have recourse to the European Court of Justice in Luxembourg in respect of these basic rights, albeit under certain very narrowly defined conditions. However, this does not mean that every citizen will be able to petition the European Court of Justice in Luxembourg immediately, or indeed at all, as some people - swept away by their emotions - have occasionally claimed. That kind of claim does not serve our interests.
Let us stop making these assertions, which overshoot the mark, and let us feel a sense of gratification at the result that we have achieved. In the European Union, we have now set an important course - not only in relation to the classic rights but for our social policy too - of which we can in all conscience be proud. It includes the work/life balance, the prohibition of child labour, health protection for everyone and a high level of environmental and consumer protection. We should be pleased about that; it is the truth, and there is no need to embellish it.
(ES) Mr President, I believe we are discussing an extraordinarily important subject for the people. Clearly, trying to explain the reform of the European Union can be very complicated, but it is certainly easy to underline the importance of the Charter of Fundamental Rights of the European Union.
Will it be legally binding? This will not be explicitly stated in the Treaty, but it is our duty to make this known. I therefore feel that the decision we have taken to sign the Charter before the Lisbon Treaty is signed is very positive. From now on we must also say that no further exceptions will be allowed in the future as these are bad for the citizens of the countries concerned and for the citizens of the European Union as a whole.
I therefore believe it is vital that we make an effort, as proposed by Mr Leinen in his report, to clearly support the Charter of Fundamental Rights and its legally binding nature.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (HU) The citizens of European countries have fought both separately and together for each of the rights contained in the Charter of Fundamental Rights. For this very reason, it is a joyful thing that, with the Charter of Fundamental Rights being made legally binding, fundamental rights can finally be realised more effectively, not only at Member State level but also at the level of European legislation and application.
European citizens will enjoy its benefits if they can have recourse to legal remedy in the event of a breach of their fundamental rights at European level. Such guarantees will make the European Union and its institutions more democratic, and more directly accessible and more verifiable for half a billion European citizens.
Making the Charter of Fundamental Rights legally binding will close a chapter in the history of the fight for fundamental rights. At the same time, I think that, with regard to the future, the Charter of Fundamental Rights must become the ars poetica of Europe. Alongside the common economic interest, Europe must show the way in fundamental rights, and forge those living there as one, and not only through the classic rights of freedom, but also in guaranteeing social and cultural rights, equal treatment and the rights of minorities.
Horace said in his ars poetica, 'Examine well, ye writers, weigh with care, what suits your genius; what your strength can bear'. I hope that the institutions of the European Union will be strong and brave enough to be able to guarantee the same fundamental rights to all European citizens in every corner of Europe.
in writing. - (FI) On 19 October in Lisbon a Treaty was signed which was to make the European Union more viable and more democratic. It would also strengthen civil rights. The Charter of Fundamental Rights of the European Union must be made legally binding, and the EU should accede to the European Convention on Human Rights.
The Charter of Fundamental Rights formed the second part of the unratified Constitution. In an intergovernmental conference Members of this Parliament passed an initiative whereby the Presidents of the European Parliament and the Commission and the President-in-Office of the Council would sign the Charter of Fundamental Rights in a ceremony in Parliament's plenary on 12 December and it would be published in the Official Journal of the European Union.
This accords excellently with the values that the Charter of Fundamental Rights represents. A ceremonial signing will also increase the document's visibility. It therefore goes without saying that we wish to give our President, Hans-Gert Pöttering, a mandate to sign.